


Exhibit 10.1
[TUMI LETTERHEAD]




October 12, 2011


Mr. Adam Levy
48 Barchester Way
Westfield, NJ 07090


Dear Adam:


It is with great pleasure that I extend our offer of employment to you as
Executive Vice President, Retail. We are confident that you will be a great fit
with Tumi, and that this position will provide you with an excellent opportunity
for personal and professional growth.


1. Responsibilities


As Executive Vice President, Retail, reporting to me, you will be responsible
for developing and executing strategies to grow sales and profitability of
Tumi's retail business channel. You will provide strategic direction and
oversight to deliver its annual plan as well as its long term targets. You will
manage our direct to consumer businesses, including e-commerce, and retail
merchandising, with profit and loss responsibility, as well as responsibility
for the consumer experience. You will develop and execute annual sales and
expense budgets and develop and maintain Tumi standards and best practices for
all retail operations. You will monitor and evaluate retail business concerns to
respond with brand enhancing, profitable solutions. You will also be responsible
for evaluating, developing and leading your teams to ensure excellence in the
team in the execution of company goals.


In addition, you will be responsible for the planning and construction of Tumi
stores, shop-in-shops, and other installations, and for the development and
procurement of fixtures that meet our brand, sales and merchandising goals. You
and your staff will work with marketing, sales, and the design staff on the
development of fixture programs, focus area visuals, and other materials for
product presentation at retail, and then be responsible for procuring fixtures,
and for communicating with, and executing the roll out to, the field. You will
also work with the international teams in the development and operation of their
retail and shop initiatives.


2. Compensation


You will receive $13,461.54 bi-weekly, which is equivalent to $350,000 per year.
We will formally review your performance on an annual basis in order to evaluate
progress toward your individual and our overall company goals. Based on your
review, salary adjustments will be considered. Typically, the salary review
process is slated to take place in July. Any adjustments will be pro-rated based
on your period of service.


In addition, if the company achieves its key performance goals, you will have
the opportunity to earn an annual bonus of up to 40% of your base salary based
on company EBITDA and individual performance. A maximum bonus payout reflects
outstanding performance by the company and exceptional achievement of individual
goals. Any payout will be pro-rated for your period of service. Based on your
hire date, you will be eligible for a pro-rated bonus for 2 1/2 months
performance in 2011 payable in 2012. You must be employed with Tumi on the date
of the bonus payout to be eligible to receive any portion of your bonus for the
previous year. Typically, bonus payouts are slated to be paid in March.


In addition, you will receive an automobile allowance of $500 per month.


Should the opportunity arise, you will be eligible to participate in Tumi's
stock option plan, details of which are unknown at present.


3. Vacation


You will be eligible to accrue four weeks of vacation time on a pro-rated basis
over the course of each calendar year at the rate of 1.67 days per month,
beginning in 2012. You will also accrue seven personal days per year on prorated
basis at the rate of .5833 day per month. For 2011, you will accrue 1 personal
day. The Associate Handbook outlines the vacation and personal day policies in
completion. In addition, Tumi offers 11 holidays per year.






--------------------------------------------------------------------------------




4. Other Benefits


You may elect to be enrolled in our medical, dental, and life insurance
programs. We offer long term disability insurance and a Health Advocate Program
at no cost to you. You may purchase supplemental life insurance and participate
in our discount vision program. We also offer a Flexible Benefit Account for
health and dependent care. Should you have any questions regarding coverage,
please feel free to contact Lori Smith at our New Jersey office. Your coverage
will commence the first of the month following your first thirty days of
service.


In addition, you will be eligible for Tumi's executive level LTD and STD
supplemental benefits and term life insurance at no cost to you.


5. Profit Sharing/401(k) Plan


You will be eligible to participate in the Tumi, Inc. Profit Sharing/401(k) Plan
the first of the month after you complete six months of service. You can
contribute up to 60% of your salary subject to maximums established by the
government. Contribution deferral amounts can be pre-tax dollars, thereby
reducing your taxable income. Tumi will match 100% of your elective
contributions up to the first 3% of eligible compensation and 50% of your
elective contributions on the next 2% of eligible compensation; maximum company
match is 4%. In addition to this 401(k) program, Tumi also has a Profit Sharing
program under which the company may make additional discretionary profit sharing
contributions once you are eligible. Historically, profit sharing contributions
have been in the range of 0-3% of base salary.


6. Severance


The Employment Period shall continue until a "Separation", which shall mean the
date of the occurrence of any of the following events: (i) Executive's
resignation, death or disability or (ii) termination of the Employment Period at
any time, with or without Cause, as hereinafter defined.


In the event that the Company terminates Executive's employment without Cause,
the Company shall continue to pay to Executive (consistent with past payroll
practices) Executive's Base Salary during the Severance Period, as hereinafter
defined; provided, however, that Executive has executed and delivered to the
Company a General Release, in form and substance substantially similar to
Exhibit A attached hereto. In addition, in the event that the Company terminates
Executive's employment without Cause, the Company shall pay, during the
Severance Period, the premiums for Executive's continuing
medical/hospitalization insurance provided under the Company's
medical/hospitalization insurance plan pursuant to the federal legislation known
as "COBRA", on the same basis as the Company paid such premiums prior to the
Separation; provided, however, that Executive shall make a COBRA election in
accordance with the said plan, the Company continues to provide coverage under
the plan to the Company's employees generally, and Executive otherwise continues
to be eligible for continuation coverage under the said plan pursuant to COBRA
and the terms of the plan. The "Severance Period" shall commence as of the day
after the Separation, and shall be a period twelve (12) months.


In the event Executive ceases to be employed by the Company for any reason other
than a termination by the Company without Cause, Executive shall only be
entitled to receive Executive's Base Salary through the date on which the
Employment Period terminates, and Executive shall not be entitled to any other
salary, compensation or benefits from the Company.


Except as otherwise expressly provided herein, all of Executive's rights to
salary, bonuses, fringe benefits and other compensation hereunder which accrue
or become payable after the termination of the Employment Period shall cease
upon such termination (other than those expressly required under applicable law,
such as COBRA). The Company may offset any amounts Executive owes the Company
against any amounts the Company owes Executive.


For purposes of this Agreement, “Cause” shall mean: (i) the commission of a
felony or a crime involving moral turpitude or the commission of any other act
or omission involving dishonesty or fraud with respect to the Company (and/or to
the Company's parent and any subsidiaries and affiliated companies of the
Company) or any of its or their customers or suppliers; (ii) conduct tending to
bring the Company (and/or to the Company's parent and any subsidiaries and
affiliated companies of the Company) into substantial public disgrace or
disrepute; (iii) substantial and repeated failure to perform the duties of the
office held by Executive as reasonably directed by the Board; (iv) gross
negligence or willful misconduct with respect to the Company (and/or to the
Company's parent and any subsidiaries and affiliated companies of the Company);
(v) any material breach of this Agreement that is not cured within 10 days after
the Company delivers written notice of such breach to Executive.






--------------------------------------------------------------------------------




7. Starting Date


Your official start date will be October 17, 2011 provided satisfactory results
of your background check.


Adam, we believe that you will be a terrific addition to our Tumi Team, and look
forward to you joining us. Please feel free to call me if you have any
questions.


Sincerely,


/s/ Jerome Griffith
President and Chief Executive Officer




Accepted: /s/ Adam Levy 10/12/11
Adam Levy        Date


